      Case 3:20-cr-00045-MMD-CLB Document 61 Filed 05/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF NEVADA

                                              ***
                                               )         CASE NO.3:20-cr-45-MMD-CLB
UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
v.                                             )         MINUTE ORDER
                                               )
EGOR IGOREVICH KRIUCHKOV,                      )         DATED:     MAY 13, 2021
                                               )
                      Defendant(s).            )
                                               )




PRESENT: MIRANDA M. DU, CHIEF UNITED STATES DISTRICT JUDGE
DEPUTY CLERK:            NONE APPEARING              REPORTER:        NONE APPEARING
COUNSEL FOR PLAINTIFF(S):                          NONE APPEARING
COUNSEL FOR DEFENDANT(S):                         NONE APPEARING
MINUTE ORDER IN CHAMBERS:

       Defendant has indicated in a status report (ECF No. 60) that he will file a waiver of in-
person appearance for the sentencing set for 5/24/2021 at 10:00 AM in Reno Courtroom 5 before
Chief Judge Miranda M. Du. The sentencing will be heard by video conference.

        Persons granted remote access to proceedings are reminded of the general prohibition
against photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in sanctions, including removal of court issued media credentials,
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the court.

       The Public may access and listen to the Sentencing Hearing as follows:

Public telephonic participants shall call AT&T no later than five (5) minutes prior to the
hearing at 1 (888) 251-2909, and provide Access Code 3803398 and Security Code 052421.

IT IS ORDERED that defense counsel shall provide all necessary documents to the defendant in
advance of the hearings.
      Case 3:20-cr-00045-MMD-CLB Document 61 Filed 05/13/21 Page 2 of 2




USA v. Egor Igorevich Kriuchkov
Case No. 3:20-CR-45-MMD-CLB
Date: May 13, 2021
Page 2
_____________________/


      IT IS FURTHER ORDERED that Defense/AUSA shall file any necessary signed
documents at least ONE (1) Day prior to the scheduled hearing consistent with General Order
2020-05.

       IT IS ORDERED that the following Video Conference Instructions be adhered to as
follows:

                INSTRUCTIONS FOR VIDEO CONFERENCE HEARING

       Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to
the hearing to the participants email provided to the Court.

              Log on to the call ten (10) minutes prior to the hearing time.
              Mute your sound prior to entering the hearing.
              Do not talk over one another.
              State your name prior to speaking for the record.
              Do not have others in the video screen or moving in the background.
              No recording of the hearing.
              No forwarding of any video conference invitations.
              Unauthorized users on the video conference will be removed.

       IT IS SO ORDERED.

                                                     DEBRA K. KEMPI, CLERK

                                                     By:            /s/
                                                                      Deputy Clerk
